Exhibit 10.20

 

<Date>

 

<Name>

<Address>

<City, State, Zip>

 

Dear <First Name>:

 

This letter serves as notification that CarMax, Inc. hereby grants you <Number>
shares of CarMax, Inc. Common Stock in consideration of your service to the
Company as a Director from                     , 200     until the 200    
Annual Meeting of Shareholders. This annual retainer grant is based on an
average market price of <$> and has a <$> market value, as approved by the
Board.

 

At your earliest convenience, you will need to notify                      at
(804)             -             ext.                      as to whether you
would like the shares issued in a certificate or wired to a brokerage account.

 

If you have any questions, please feel free to contact me at (804)
            -             ext.             .

 

Sincerely,

 

Keith D. Browning

Executive Vice President and Chief Financial Officer